SEVERANCE AND RELEASE AGREEMENT

          This Severance and Release Agreement (this "Agreement") is made as of
this 5th day of January, 2007, by and between Intersections Inc. (the
"Corporation") and Kenneth D. Schwarz (the "Executive").

W I T N E S S E T H:

          WHEREAS, the Executive has been employed by the Corporation pursuant
to an Employment Agreement between the parties dated January 30, 2004 (the
"Employment Agreement"); and

          WHEREAS, the employment relationship created under the Employment
Agreement or otherwise has been terminated, and the parties wish with this
Agreement, among other things, to provide for certain severance and related
benefits to the Executive in connection with such termination, and to provide
for a release of the Corporation by the Executive of any claims arising out of
such termination as required by the Employment Agreement, all as more
particularly set forth herein.

          NOW THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

         1.        Termination. The Executive's employment by the Corporation
has been terminated, effective January 3, 2007. Further, effective January 3,
2007, the Executive hereby resigns as a Director of Chartered Marketing
Services, Inc., and resigns from each and every other position he held as of
that date as an officer or director of any subsidiary of the Corporation. The
Executive shall execute any further instruments as the Corporation determines
are necessary to confirm, acknowledge or effect the foregoing termination and
resignations.

         2.        Payments.

                    (a)        The Corporation shall pay to the Executive, net
of any amounts that may be withheld pursuant to Section 9(c) of the Employment
Agreement, a lump sum severance benefit in the amount of $737,307.64. The
severance payment shall be paid on the date that is one hundred and eighty one
days following the termination of the Executive's employment as set forth in
Section 1 of this Agreement above.

                    (b)        The Corporation shall pay to the Executive, net
of any amounts that may be withheld pursuant to Section 9(c) of the Employment
Agreement, an amount equal to $21,922.96 in full satisfaction of any obligation
to compensate the Executive for paid time off or other leave. This payment shall
be made on the date that is five (5) business days after the last date on which
the Executive may revoke this Agreement as set forth in Section 6(d) below.

                    (c)        The Corporation shall pay to the Executive, net
of any amounts that may be withheld pursuant to Section 9(c) of the Employment
Agreement, an amount equal to $152,880.00 in full satisfaction of any obligation
to compensate the Executive under any Bonus Plan (as defined in the Employment
Agreement) or make any other bonus payment. This payment shall be made on the
date that is five (5) business days after the last date on which the Executive
may revoke this Agreement as set forth in Section 6(d) below.

         3.        Confidential and Proprietary Information; Work Product;
Warranty; Non-Competition; Non Solicitation. Section 7(d) (Non-Competition; Non
Solicitation) of the Employment Agreement is amended to delete the number "18"
in each case where it appears and replace it with the number "30". Further, the
Executive acknowledges and agrees that, as used in Section 7 of the Employment
Agreement (Confidential and Proprietary Information; Work Product; Warranty;
Non-Competition; Non Solicitation), the term "Corporation" expressly includes
Intersections Inc., or any subsidiary of Intersections Inc., or both.

         4.        Medical Benefits. The Corporation shall comply fully with its
obligations under Section 6(g) of the Employment Agreement with respect to
medical benefit continuation.

         5.        General Release.

                    (a)        The Executive hereby releases and discharges the
Corporation, its subsidiaries and affiliated companies, and any of their
directors, officers, agents or employees, in their individual or representative
capacities, as well as any successor to any of the foregoing (each, a "Released
Party" and collectively, the "Released Parties"), from all claims, liabilities,
demands, obligations and causes of action fixed or contingent, which the
Executive may have or claim to have against the Corporation or any other
Released Party arising from his employment, or as a result of the termination of
such employment up to the date of execution of this Agreement, or otherwise.
This release includes but is not limited to any claim relating in any way to
such employment or the cessation of such employment with the Corporation,
including claims under the Age Discrimination in Employment Act ("ADEA"), Title
VII of the Civil Rights Act of 1964, the Fair Labor Standards Act, the
Consolidated Omnibus Budget Reconciliation Act, or any other federal, state or
municipal statute, law or regulation, and claims under state common law. This is
understood to be a General Release.

                    (b)        The Executive agrees that the terms and existence
of this Agreement, including without limitation this Section 5, are strictly
confidential and expressly covenants not to disclose, publicize, write about,
divulge or discuss the terms or existence of this Agreement, with any person or
entity whatsoever, other than his attorneys in this matter, accountants and
financial advisors or as required by the government.

                    (c)        The Executive understands that he has the right
to consult an attorney before signing this Agreement.

                    (d)        The Executive acknowledges that the waiver and
release of certain claims for age discrimination, including claims under the
ADEA, are governed by provisions of the Older Workers Benefit Protection Act
("OWBPA"). Executive acknowledges that he first received this Agreement for
review on the second day of January, 2007 ("Issue Date"). Executive further
acknowledges that he is entitled to not less than twenty-one (21) days from the
Issue Date in which to consider this Agreement before signing it, unless he
waives that time period. Executive understands that his signature on this
Agreement prior to the expiration of twenty-one (21) days constitutes an
irrevocable waiver of said period under the OWBPA. Executive further recognizes,
acknowledges, and agrees that he may revoke this Agreement within seven (7) days
after his execution of this Agreement, in which case neither party shall have
any obligations hereunder. Executive understand that any such revocation must be
in writing and delivered by hand to Neal Dittersdorf, the Chief Legal Officer of
the Corporation, before 5:00 p.m. on the seventh (7th) day after his execution
of this Agreement. No provision of this Agreement should be construed or
interpreted to preclude or in any way limit or restrict the Executive's right to
initiate an action against the Company under the OWBPA or ADEA challenging the
waiver and release of claims under the ADEA contained in this Agreement on the
grounds that they were not knowing and voluntary. To the extent that any
provision of this Agreement is determined to be in violation of the OWBPA or
ADEA, it should be severed from the Agreement or modified to comply with the
OWBPA or ADEA, without affecting the validity or enforceability of any of the
other terms or provisions of this Agreement.

         6.        Miscellaneous.

                    (a)        Waiver; Amendment. The failure of a party to
enforce any term, provision, or condition of this Agreement at any time or times
shall not be deemed a waiver of that term, provision, or condition for the
future, nor shall any specific waiver of a term, provision, or condition at one
time be deemed a waiver of such term, provision, or condition for any future
time or times. This Agreement may be amended or modified only by a writing
signed by both parties hereto.

                    (b)        Integrated Agreement. Except for Sections 7 and 8
of the Employment Agreement, which shall survive the termination of the
Executive's employment by the Corporation and the execution of this Agreement
and shall continue in full force and effect in accordance with its terms, this
Agreement constitutes the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof, and supersede all prior
agreements, understandings, memoranda, term sheets, conversations and
negotiations relating in any respect to the employment of the Executive by the
Corporation or any of its subsidiaries or affiliated companies, during any
period prior to or after the date hereof, including without limitation the
Employment Agreement (excluding Sections 7 and 8 thereof).

          IN WITNESS WHEREOF, each of the parties hereto has executed this
Agreement as of the date first above written.

INTERSECTIONS INC.

By: __________________________
       Name:
Position: __________________________
          Kenneth D. Schwarz_
